DETAILED ACTION
This final office action is responsive to application 16/683,310 with applicant’s remarks and request for reconsideration as filed on 04/04/2022.
Claims 1-20 are currently pending and under examination, of which claims 1, 9 and 15 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statement dated 04/04/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
The rejection over Double Patenting is withdrawn as necessitated by applicant’s filing of a Terminal Disclaimer with regard to US Patent 10,902,330B2.
Applicant’s arguments dated 04/04/2022 addressing subject matter eligibility rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive to overcome present eligibility guidance. The rejection is maintained with following response.
Applicant traverses eligibility noting practical application such that meaningful limitation is conveyed by blending profiles to compare answers and confidence values where cognitive models or pipelines would be otherwise incomparable resulting in inaccuracies. However, examiner respectfully disagrees. It is not clear which limitation of the claim is being referred to by summarization of functionalities which might specifically render eligibility. No recitation of comparing or comparison is provided in the independent claims, no recitation of accuracy is found, nor is there anything about models. A model being cognitive is synonymous with mental and stands in contrast to neural network or the like. Separate pipelines for question answering may simply be crowdsourcing or classroom learning thus not revealing any meaningful limitation. Providing a probability or confidence value may simply be that a student must achieve 90% on both sections of their test to receive an A grade. Since the blending profile is comprised of metadata (data about data) such functionality may simply be a template within the scope of performance by pen and paper. Nothing in the claims preclude mental processes and a practical application is not identified in relation to elements positively recited in the claim limitations so as to provide a nexus for rendering eligibility. In view of the foregoing, the arguments are not persuasive and the rejection is maintained.
Applicant’s arguments dated 04/04/2022 in view of the prior art have been fully considered, but they are not deemed persuasive.
Applicant traverses claimed language in relation to secondary reference Chaudhuri. However, the examiner respectfully disagrees. Chaudhuri is cited to cover functionality not set forth in QA system which is detailed by Yin. To clarify the teaching of Chaudhuri, queries are express throughout and the answer is denoted by a relevance vector, see [P.1 Sect.1 ¶1] and [P.2 Sect.2 ¶1]. The relevance vector R returns documents relevant to the query, and are binary graded. Binary is akin to correct/incorrect form of answer. Correct answer confidence table is a matrix, hence “matrix-vector product” [P.4 Sect.4 RtCol]. The calculations are probabilistic noted throughout and provide for quality or accuracy measure when considered as a whole. An additional example of similar technique (NDCGk) being used for IBM Watson is noted as previously made of record may be found with regard to Agarwal et al., “Learning to Rank for Robust Question Answering” at [P.835 Eq.1] (supplemental, not relied upon). In consideration of these points, the argument is not persuasive. The arguments presented above support the rejections to independent claims 1, 9, 15 and related dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth per MPEP 2106. The response to remarks above are incorporated herein.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories. Claims 1-8 are a method/process, claims 9-14 are a system/machine, and claims 15-20 are a computer program product/article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated grouping of abstract idea being “Mental Processes”, but for the recitation of generic computer components. In particular, claims recite
“generating, based on a set of test questions and on a first answer key associated with the set of test questions, a first set of test answer data for a first answering pipeline” 
(Mental Process, evaluation)
“generating, for the first answering pipeline and based on the first set of test answer data, a first blending profile, the first blending profile comprising metadata about a confidence of the first answering pipeline, the metadata about the first answering pipeline including a correct answer confidence table, the correct answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the first answering pipeline will produce a correct answer with a confidence value of at least the associated confidence threshold value” 
(Mental Process, evaluation)
“generating, based on the set of test questions and on a second answer key associated with the set of test questions, a second set of test answer data for a second answering pipeline” 
(Mental Process, evaluation) 
“generating, for the second answering pipeline and based on the second set of test answer data, a second blending profile, the second blending profile comprising metadata about a confidence of the second answering pipeline”
(Mental Process, evaluation)
The claims amount to question answering by some process which does not preclude mental steps, or that which can be performed on pen and paper. An example scenario is classroom instruction where the instructor answers question of a student distribution and notes distribution values on the classroom whiteboard. This may include tables, values, probabilities and so forth being evaluated as a template so as to rank answers or arrive at a consensus best answer. The application itself states that the suitability between a question and answer is subject to a SME “subject matter expert” (i.e. human supervision, being markedly mental) see [0067], [0059] or alternatively referring to a “cognitive solution developer” throughout. Accordingly, the claims are directed to the purvey of a mental process which is an abstract idea.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated by the judicial exception because the additional elements are as follows: 
Additional elements comprise first/second pipelines and blending profiles to provide for question answering. These elements are given the broadest reasonable interpretation under MPEP 2111.01 plain meaning and read in light of the specification. The specification provides no formal definition but describes pipelines as “cognitive services” [0019] (cognitive is synonymous with mental) and further describes “blender” [0076] which appears to obfuscate collective elements of the application to be drafted in any manner that could be patent eligible rather than teach some specific technical feature. Any alleged transformation (blending) amounts to no more than elementary multiplication and division – for example see Fig6:610a. No discussion of prior techniques is given for paramount concepts such as beginning every limitation with “generating” but no reference to generative methods such as adversarial learning or oversampling. No benchmarks are given to demonstrate unexpected results. The recitation of answer key is similar to a graded scantron bubble test widely used for standardized academic exams. Updating or iterating with a second of each element and probabilistic thresholding amounts to mere data manipulation. Metadata is simply data about data, or data by another name for providing attribute (e.g., type of data). Finally, the cursory inclusion of generic computer components in system and device is generally understood and does not render eligibility as it amounts to no more than instructions to apply the exception with known computer components, see MPEP 2106.05(b)(f). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—as noted above the additional elements are identified with respect to MPEP 2106.05 which does not amount to significantly more that the judicial exception. The significance of any element does not indicate that which is supersedes question answering analysis and without providing meaningful limitation beyond an abstract idea. The recitation that the method is performed by a computer is recited at a high level of generality no more than instructions to apply the exception using generic computer elements. If a claim language provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it, then the claims do not contain an inventive concept. Evidentiary support for known elements is cited as Alkov et al., US PGP No 20150161230 Figs 1 and 7A.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claims are not patent eligible. This rejection applies equally to independent claims 1, 9 and 15 as well as to dependent claims 2-8, 10-14 and 16-20. Dependent claims when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional elements fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Dependent claims 2-3, 10-11 and 16-17 disclose obtaining answer confidence values and determining correctness values of answers. There is no formal definition requiring confidence values to differ from correctness values or that correctness is somehow different than accuracy so as to resolve the precise metes and bounds of any of the nomenclature. The limitation simply provides recitation of “comparing each answer with a correct answer” which is well within the reach of mental process. A simple comparison is evaluative judging, something an instructor does every time they grade a student’s test for accuracy. Such functionality is routine and there are no additional elements convey a scope beyond question answer analysis which is the abstract idea.
Dependent claims 4-5, 12-13 and 18-19 disclose an answer accuracy value, answer confidence table, and a correct answer confidence table. The answer accuracy value is a probability, e.g. coin-toss of a penny, and the table representations can be template evaluated on an instructor’s chalkboard or simply a children’s strategy game of tic-tac-toe with a pipeline being three-in-a-row. Regardless, there are no additional elements beyond question answer analysis which is the abstract idea.
Dependent claim 6 discloses equivalence of first and second answer keys. The specification provides zero insight or elaboration as to what this is supposed to entail. The functionality may be seen as design choice of the subject matter expert to arbitrarily use the same answer key twice. The limitation does not convey any additional elements that render significance or provide meaningful limitation.
Dependent claim 7 discloses generating first/second classifier confidence values and combining the classifier confidence values with confidence values of answers. Combing a confidence value with another confidence value may be mere summation/aggregation (e.g., 0.25+0.25 = 0.5). The functionality of combining values is data manipulation and considered part of the abstract idea. Assuming that applicant may stipulate the classifier, examiner notes that classifying/discriminating may also be mental as it does not require some neural network or autoencoder and may instead by supervision such as annotation by human, ergo amazon mechanical turk. Such functionality would amount to mere instructions to apply it per MPEP2106.05(f).
Dependent claims 8, 14 and 20 disclose generating a first/second QA data for a user, determining weighting formula with first/second vote weights, and selecting an answer with highest vote weight. A weighting formula may be arbitrarily simple such as min/max/mean or winner takes all, and it may give each student in the classroom an equal weight to vote or cast their ballot to select a new president. The functionality conveys a weighted sum which is fairly understood and mental as being within the reach of a skilled artisan without undue burden. See again evidentiary support Alkov noted above. There are no additional elements beyond question answer analysis which is the abstract idea.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Yin et al., “Neural Generative Question Answering” hereinafter Yin (arXiv: 1512.01337v4), in view of 
Chaudhuri et Tewari, “Online Learning to Rank with Feedback at the Top” hereinafter Chaudhuri (arXiv: 1603.01855v1), in view of 
Le et al., US Patent No 10,431,205B2, hereinafter Le.
With respect to claim 1, Yin teaches: 
	A method {Yin “Neural Generative Question Answering” so-titled is a method, illustrated Fig 1, and comprises [P.2 Sect2.1 ¶1] “generative QA system” denoted throughout as GENQA} comprising: 
generating, based on a set of test questions and on a first answer key associated with the set of test questions, a first set of test answer data for a first answering pipeline {Yin’s GENQA defines at [P.3-4 PgBrk] “Let Q = (x1, …, xTQ) and Y = (y1, …, yTY) denote the natural language question and answer” are sets Q&A  with the knowledge base represented as triplet T = (τs, τp, τo) whereby joint learning is used [P.7 Sect3.4] “training data D = {(Q(i), Y(i), TQ(i))}”. The model trained corresponds to a pipeline and a key is per [P.3 Sect2.2 ¶2] “heuristically construct training and test data for generative QA by ’grounding’ the QA pairs with the triples in the knowledge-base… the triples in the candidate list are then judged by a series of rules” and/or [P.2 Sect2.1 ¶1] “the system queries the KB, retrieves a set of candidate facts and generates a correct answer to the question using the right fact”}; 
generating, for the first answering pipeline and based on the first set of test answer data, a first blending profile {Yin’s GENQA teaches mixture modeling, the “mixture” is a blending profile, see probabilistic Equation [P.6 Sect3.3] and further describing “attention model… context vector” as one of skill in the art will appreciate. In decomposing said mixture, the variables are detailed [Sect3.1-3.2] such that rQ is relevance matching score further modeled with M-matrix parameterization, and BiRNN is noted. The joint learning is [P.7 Sect3.4] and beam-search is employed [P.10 ¶1]}, 
generating, based on the set of test questions and on a second answer key associated with the set of test questions, a second set of test answer data for a second answering pipeline {Yin’s GENQA discloses [P.4 Last¶] “two independent RNNs” wherein network models being independent yields a second pipeline. The functionality is described with regard to “one-hot” vectorial representation such that a 2nd, 3rd, Nth etc of data elements is evaluated over “hidden state at t step” [P.6 2ndLast¶]. The second key is conveyed by “series of rules” emphasis series [P.3 ¶2]. Notably, the learning is described [P.9 ¶1-2] “distributed representations… end-to-end training of sequence-to-sequence learning” suggests parallelization and full optimization. See also mini-batching [P.7 Sect3.4]}; and 
However, Yin does not appear to teach the full scope pertaining to metadata. 
Chaudhuri teaches: 
the first blending profile comprising metadata about a confidence of the first answering pipeline, the metadata about the first answering pipeline including a correct answer confidence table, the correct answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the first answering pipeline will produce a correct answer with a confidence value of at least the associated confidence threshold value {Chaudhuri [P.4 Alg.1] and [P.3 ¶1] teaches ranking with top-k feedback and NDCG@k which is normalized discounted cumulative gain. NDCGk is a relative rank-aware measure known for identifying optimal search engine from a plurality of search engines. In arriving at the claim limitation, Chaudhuri evaluates a query with respect to document by relevance, see preliminaries [P.2 Sect.2 ¶1] (similar to relevance scoring of Yin’s QA system). Relevance is a vector R in response/answer to query and which is evaluated with respect to a matrix, see e.g. [P.4 Sect.4 RtCol] “matrix-vector product”. The matrix is a table, considered a correct answer confidence table. Thresholding is denoted “cut off” (at k) [P.3 ¶1] again describing NDCGk, scoring/probabilistic calculation is noted throughout and includes weighting by parameter w and l2-norm which considers relationship between variables [P.2 Sect.2 ¶2]. The method considers pairwise approach calculated per [P.4 Last¶]. The claimed metadata for describing a blending profile is simply the algorithm’s ranking with top-k feedback as provided by the algorithm}; 
Chaudhuri is directed to online learning with query ranking thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize top-k feedback and NDCGk as disclosed by Chaudhuri in combination with Yin for the motivation of “demonstrating the ability to efficiently learn a ranking function in an online fashion, from highly restricted feedback” (Chaudhuri [P.2 Sect.1 Last¶]) and/or to “prove that no online algorithm can have sublinear regret, with top-1 feedback, for any loss that is calibrated with respect to NDCG” (Chaudhuri [Abstract], [P.7 Sect.5 ¶1]).
However, the combination of Yin and Chaudhuri does not expressly teach second mixture.
generating, for the second answering pipeline and based on the second set of test answer data, a second blending profile, the second blending profile comprising metadata about a confidence of the second answering pipeline {Le, considered the most pertinent patent literature (see claim 1), resolves a second mixture/blending profile per [Col6 Lines39-58] “The RNN 50 adaptively mixes the set of LMs 42. Let x be an input, F1, F2, …, FK be K LM” is K language models (LM), adaptively mixed. Again at [Col7 Lines31-40] “There are K LM’s (where K is a positive integer having a value of at least two)”. These LM language models are noted as “independent” and “mixture-of-experts” per [Col16 Lines1-8]. Further, a confidence is described as guarantee for optimization with n-best or best-first-search algorithm per [Col10 Lines33-35]. Illustrative context per Figs 3 and 8}.
	Le is directed to generative modeling with question-answer systems and methods thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize mixture-of-experts with adaptive mixture of K independent language models as disclosed by Le in combination with Yin and Chaudhuri for the motivation that “This mixing of two language models provides an integration of knowledge domain-specific responses (via QA-LM)… more generally the disclosed approaches can employ the RNN to integrate or mix an arbitrary number of LMs” (Le [Col4 Lines9-18]).

With respect to claim 2, the combination of Yin, Chaudhuri and Le teaches the method of claim 1, wherein the generating the first set of test answer data comprises: 
	obtaining, for each question in the set of test questions and from the first answering pipeline, a set of answers and a set of answer confidence values {Yin [P.6 Sect3.3] details the answer set according to conditional probability. Confidence values are the probability associated with each word}; and 
determining, using the first question answer key, a correctness of each answer in the set of answers by comparing each answer with a correct answer set associated with each question in the set of test questions, the first question answer key comprising the correct answer set {Yin [P.2 Last¶] “each question-answer pair is associated with a single fact” yielding [P.3 ¶2] “estimated accuracy of 80%, i.e., 80% of instances have truly correct grounding” teaches a correctness determination, and with key being heuristically grounded rule. In arriving at correctness for each answer through comparison, the KB knowledge associates “candidate triples” again [P.3 ¶2] or [P.5 ¶1]}.

With respect to claim 3, the rejection of claim 2 is incorporated. Claim limitations mirror that of claim 2 excepting functionality applied to the second of respective elements, comprising second pipeline, second answer set, second confidence values, second key, and second correctness values accordingly. These elements are identified with respect to the independent claim. One having ordinary skill in the art would have considered it obvious to iterate the functionality of claim 2 across a second of all elements for the motivation of parameter optimization (Yin [P.5 Sect3.2 ¶3]) and as would be appropriate when evaluating seq2seq data stepwise with end-to-end training (Yin [P.9 ¶1]).

With respect to claim 7, the combination of Yin, Chaudhuri and Le teaches the method of claim 1, wherein: 
	the generating the first set of test answer data further comprises generating, for each question in the set of test questions, a first question classifier confidence value for the first answering pipeline, and combining the first question classifier confidence value with a confidence value of each answer in a set of answers for each question in the first set of test answer data; and the generating the second set of test answer data further comprises generating, for each question in the set of test questions, a second question classifier confidence value for the second answering pipeline, and combining the second question classifier confidence value with a confidence value of each answer in a set of answers for each question in the second set of test answer data {Le Fig 3 succinctly illustrates the functionality, described [Col7 Lines25-50] whereby softmax function is classification of respective model and combining values of first and second is denoted with notation of Sigma ∑ per at least Equation 3, also described “concatenation”}.
	One having ordinary skill in the art would have considered it obvious to combine values as set forth by Le in combination with Yin as applying known techniques to known method to yield predictable results and/or for the motivation being “if the various LMs 42 are expert in various sub-fields… then they can be combined to produce RNN 50 which is then expert in the span of sub-fields” (Le [Col6 Line51-55]).

With respect to claim 8, the combination of Yin, Chaudhuri and Le teaches the method of claim 1, further comprising:  
	generating, for a user question, a first set of user question answer data using the first answering pipeline; generating, for the user question, a second set of user question answer data using the second answering pipeline {Le [Col10 Lines32-36] “generate the n-best responses and allows the user to choose one of them” teaches user interaction for selecting best generated response/answer, pipelines are illustrated Fig 3 as model 1, model k, etc.}; 
determining, using a weighting formula and the first blending profile associated with the first answering pipeline, a first vote weight for an answer in the first set of user question answer data, wherein the answer is an answer that was assigned a first pipeline highest confidence value by the first answering pipeline; determining, using the weighting formula and the second blending profile associated with the second answering pipeline, a second vote weight for an answer in the second set of user question answer data, wherein the answer is an answer that was assigned a second pipeline highest confidence value by the second answering pipeline {Le [Col16 Lines6-7] “sum of weighted outputs from given independent component language modes” wherein weighted sum is formula, and the independent LM models/pipelines are adaptively mixed/blended per [Col6 Lines39-57]. See also [Col5 Lines60-63], Fig 3}; and 
selecting, as a first answer to the user question, an answer with an overall highest vote weight from among a set of answers in the first set of user question answer data and in the second set of user question answer data {Chaudhuri [P.2 ¶3] “online ranking with top-1 feedback” where “users only care about the ranking presented to them, and indeed the algorithm interacts with users only through ranked lists” [P.7 Last¶] teaches selecting the best/top-1 ranking as the central thesis of the publication achieved by weighted/parameterized Algorithm 1 [P.4]}.
	One having ordinary skill in the art would have considered it obvious prior to the effective filing date to identify top-1 ranking disclosed by Chaudhuri in combination with Le’s weighting formulae and user interaction to describe the attention-based modeling of Yin and YinP for the intuitive motivation of outputting the best/top ranked result. One would not expect IBM’s Watson to win Jeopardy using the second best answer for a question. The takeaway of Chaudhuri is learning to rank with target measure calibrated with respect to NDGC as one of skill in the art will appreciate (Chaudhuri [P.7 Sect.5], [Abst]).

With respect to claim 9, the rejection of claim 1 is incorporated. Yin teaches: 
	A system {Yin [P.2 Sect2.1 ¶1] “generative QA system” illustrated Fig 1 GENQA} comprising: 
	a computer readable storage medium with program instructions stored thereon; and one or more processors configured to execute the program instructions {Yin [P.8 ¶1] “Our models are trained on an NVIDIA Tesla K40 GPU using Theano” wherein GPU is processor and executable instruction is software Theano, with [P.1-2 PgBrk] “memory-based neural network models… external memory” and [P.3 ¶2] “The data is publicly available online”} to perform a method comprising: 
	The remainder of this claim is rejected for the same rationale as claim 1.

Claims 10-11 are rejected for the same rationale as claims 2-3, respectively.
Claim 14 is rejected for the same rationale as claim 8.

With respect to claim 15, the rejection of claim 1 is incorporated. Yin teaches: 
	A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer processing circuit to cause the circuit {Yin [P.8 ¶1] “Our models are trained on an NVIDIA Tesla K40 GPU using Theano” wherein Theano is software executable instruction and GPU is processor, with [P.1-2 PgBrk] “memory-based neural network models… external memory” and [P.3 ¶2] “The data is publicly available online”. See also Le regarding typical patent nomenclature, i.e., “non-transitory” [Col3 Lines14-16], [Col16 Lines40-51]} to perform the method comprising:   
	The remainder of this claim is rejected for the same rationale as claim 1.

Claims 16-17 are rejected for the same rationale as claims 2-3, respectively.
Claim 20 is rejected for the same rationale as claim 8.

Claims 4-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, Chaudhuri and Le in view of: 
Yin et al., “Neural Enquirer: Learning to Query Tables with Natural Language”, hereinafter YinP (arXiv: 1512.00965v2).
With respect to claim 4, the combination of Yin, Chaudhuri and Le teaches the method of claim 1, wherein generating the first blending profile comprises calculating: 
	an answer accuracy value, the answer accuracy value comprising metadata reflecting a probability that the first answering pipeline will produce a correct answer to a question in the set of test questions {Yin [P.3 ¶2] “estimated accuracy of 80%, i.e., 80% of instances have truly correct grounding”; [P.8 Last¶]}; and 
However, Yin (Jun) does not fully detail tables.
YinP teaches:
an answer confidence table, the answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the first answering pipeline will produce an answer with a confidence value of at least the associated confidence threshold value {YinP [P.3-4 Sect3.2] teaches “Table Encoder” for embedding QA models which outputs a tensor, see Fig 2. Values are probabilistically calculated per equations and pairwise learning is noted for joint optimization per [P.2 ¶3]. See also [P.5] “table annotation”, learning [P.7-8 Sect.4] and ranking, normalization [P.17 Last¶]}.
	YinP is directed to generative question answer modeling with distributed representations thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the table encoder and teachings of YinP in combination with Yin (whom specifically cites YinP) for the motivation that “table annotations can model superlative operations (e.g., max, min) by aggregating table-wise, global execution results” (YinP [P.5 ¶2]) and/or so as to “outputs the ranked list of answer probabilities… over each entry for every [sic] table” (YinP [P.17 Last¶]).

With respect to claim 5, the combination of Yin, Chaudhuri and Le teaches the method of claim 3, wherein generating the second blending profile comprises calculating: 
	an answer accuracy value, the answer accuracy value comprising metadata reflecting a probability that the second answering pipeline will produce a correct answer to a question in the set of test questions {Yin [P.8 Sect4.3] “evaluate the performance of the models in terms of 1) accuracy” teaches consideration of accuracy across plurality of models};  
However, Yin (Jun) does not fully detail tables.
YinP teaches:
AUS920160114US02Page 40 of 49an answer confidence table, the answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the second answering pipeline will produce an answer with a confidence value of at least the associated confidence threshold value {YinP teaches distributed/parallel executors illustrated Fig 1 being akin to second, third, etc. pipelines. Answer confidence table is again described per [P.3-4 Sect3.2] “Table Encoder” for embedding QA models which outputs a tensor, see Fig 2. Values are probabilistically calculated per equations and pairwise learning is noted for joint optimization per [P.2 ¶3]. See also [P.5] “table annotation”, learning [P.7-8 Sect.4] and ranking, normalization [P.17 Last¶]}; and 
a correct answer confidence table, the correct answer confidence table comprising metadata reflecting a set of second confidence threshold value and probability association pairs, each second pair indicating a probability that the second answering pipeline will produce a correct answer with a confidence value of at least the associated second confidence threshold value {YinP describes modeling with multiple different tables simultaneously and considering the interaction between them, see [P.7 Sect3.4], [P.16-17 App.C]. This is performed over a framework of distributed executors. An executor of YinP is akin to claimed pipeline, such that first second etc are parallel executors illustrated per Fig 1. Thus, a second of all data is computed as above for distributed environment}.
	One having ordinary skill in the art would have considered it obvious prior to the effective filing date to evaluate second table in a second pipeline as disclosed by YinP in combination for the motivation being to identify “the ‘relevant’ table annotation… a relevant table annotation summarizes the table-wise execution results from other tables” (YinP [P.17]) where “each tables stores a specific type of factual information… A key challenge in this scenario is that the multiplicity of tables requires modeling interaction between them” (YinP [P.7 Sect3.4]).

With respect to claim 6, the combination of Yin, Chaudhuri and Le teaches the method of claim 1. YinP teaches wherein  
the first answer key is equivalent to the second answer key {YinP describes equal weighting which suggests equivalent keys, see [P.6 ¶2] “ŵ(·) is agnostic… share the same set of weights ŵ(·)” and notably describes use thereof for step-by-step supervision per [P.7-8 PgBrk]}. One of ordinary skill in the art would have considered it obvious prior to the effective filing date to specify equivalent rules by using the same set of weights disclosed by YinP in combination for the motivation of addressing the need for “hand-crafted features or rules” (YinP [Sect.1 ¶1]) and/or merely such that the “process is repeated” (YinP [P.6 ¶3]).

Claims 12-13 are rejected for the same rationale as claims 4-5, respectively.
Claims 18-19 are rejected for the same rationale as claims 4-5, respectively.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124